Exhibit 10.22

THIRD AMENDMENT TO SUPPLY AGREEMENT

THIS THIRD AMENDMENT TO SUPPLY AGREEMENT (this “Amendment”), dated April 27,
2006, effective July 31, 2005, is made by and between AZT International S. de
R.L. de C.V., a Mexico corporation (“AZT”), an affiliate of Diversified Apparel
Resources, LLC f/k/a Commerce Clothing Company, LLC (“Diversified”), a
California limited liability company with its principal executive offices at
5804 East Slauson Avenue, Commerce, California 90040, Cygne Designs, Inc., a
Delaware corporation (“Cygne”), having its principal executive office at 11 West
42nd Street, New York, New York 10036 and Diversified.

RECITALS

A. AZT and Cygne previously entered into a Supply Agreement dated July 31, 2005,
as amended on October 19, 2005 and December 9, 2005 (the “Second Amendment”)
(collectively, the “Agreement”) providing for the manufacture and supply by AZT
of certain products for Cygne under the terms and conditions set forth in the
Agreement.

B. AZT temporarily assigned to Diversified all of its rights, obligations and
liabilities under the Agreement during the Amendment Term (as defined in the
Second Amendment).

C. The parties desire to amend certain provisions of the Agreement during the
Amendment Term and incorporate this Amendment therein.

D. Except as otherwise set forth herein, any terms used but not defined herein
shall have the meanings assigned to them in the Agreement.

NOW, THEREFORE, and in consideration of the mutual promises, covenants,
representations and good and valuable consideration set forth herein, the
adequacy of which is hereby acknowledged, the parties hereto agree as follows:

1. Amendment. Diversified and Cygne hereby agree that the Agreement shall be
amended as follows:

(a) Section 1.2 of the Agreement is hereby amended by adding the words “;
provided, that the foregoing initial Gross Margin guarantee shall not apply to
private label Denim Products supplied to Target, Inc., Target.com or American
Eagle Outfitters” to the end of the first sentence.



--------------------------------------------------------------------------------

(b) The last two sentences of Section 1.4 of the Agreement are deleted in their
entirety and replaced with the following:

“Cygne shall advance AZT [Diversified] an amount equal to fifty percent (50%) of
the aggregate amount of all purchase orders outstanding at any given time. Such
advances paid to AZT [Diversified] from time to time shall reduce the aggregate
amount of the AZT Price due and owing by Cygne with respect to any outstanding
purchase orders.”

(c) During the Amendment Term, section 12.15 of the Agreement is hereby deleted
in its entirety and replaced with the following:

12.15 Inventory. On the last day of each month during the Amendment Term,
Diversified shall invoice Cygne for all inventory that Diversified has on hand
at the end of the month and which Cygne intends to ship to its customers in the
subsequent month (the “Inventory”). Title to the Inventory shall transfer to
Cygne upon Diversified’s invoicing of such Inventory.

(d) The term of the Amendment Term is hereby extended and shall expire on
April 30, 2007. This Amendment shall have no effect on the Term of the
Agreement.

2. Except as expressly amended by this Amendment, the Agreement shall remain in
full force and effect in accordance with its terms.

3. This Amendment may be executed in two or more counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument. For purposes hereof, a facsimile copy of this Amendment,
including the signature pages hereto, will be deemed to be an original.
Notwithstanding the foregoing, the parties will deliver original execution
copies of this Amendment to one another as soon as practicable following
execution thereof.

[THIS SPACE INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.

 

AZT INTERNATIONAL S. DE R.L. DE C.V. By:  

/s/ Hubert Guez

Name:   Hubert Guez Title:   President CYGNE DESIGNS, INC. By:  

/s/ Bernard Manuel

Name:   Bernard Manuel Title:   President DIVERSIFIED APPAREL RESOURCES, LLC By:
 

/s/ Hubert Guez

Name:   Hubert Guez Title:   Chief Executive Officer

 

3